FILED IN
                                                                               1ST COURT OF APPEALS
                                                                                   HOUSTON TFXA=

                                                                                   APR " 9 2015
                                                                               CHRIST^HER /vPBINt
                                                                               c
April 4. 2015
                                                                              CLEfflU-ya -*•     i


First Court of Appeals
301 Fannin Street
2nd Floor
Houston, TX 77002

Dear First Court of Appeals:

I am writing regarding my nephew Bob N. Norfleet #1646699, incarcerated at the McConnell Unit in
Beeville, TX.

His case numbers are: 1259446 and 1259447.


I am requesting some copies contained in court numbers: 01-10-00429-CR and 01-10-00430-CR.

I am specifically requesting the 'Reporter's Record', the 'Trail on the Merits', and the 'Guilt/Innocence
Phase' from the Reporter's Record.

Please send to me the cost of my request to:
Sonya Kunama
3068 David Ave #19
San Jose, CA 95128

Thank you.

Sincerely,
  (7


Sonya Kunama
                           \h
                           *
                           £       c ^
                                   tf> i
                           I/)
                           s       V TV

                           r\ tf * f*
                           *       $*l
                                   V i
                           o


                                   5
                           oC<>




-.1
-J
o
o
w                   3\
w                   >
n                    tfN
m              U*   1
Cfi   To       Q>
ID
li)   £
      IA   N ~~     to
                    s;


      *
           1?       75
                    1
                           :-;
                           '.V


      2    0        >
                    "0
                           1           a

      sJ            5
      0        T
                    3>     .




      ^
      O             &
                           T3
      H
                               :